


110 HCON 49 : Recognizing the 75th anniversary of the

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		110th CONGRESS
		1st Session
		H. CON. RES. 49
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 31, 2007
			Received
		
		
			August 3, 2007
			Referred to the Committee on Armed Services
		
		CONCURRENT RESOLUTION
		Recognizing the 75th anniversary of the
		  Military Order of the Purple Heart and commending recipients of the Purple
		  Heart for their courage and sacrifice on behalf of the United
		  States.
	
	
		Whereas the Purple Heart is a combat decoration awarded to
			 members of the Armed Forces who are wounded by an instrument of war wielded by
			 the enemy and posthumously to the next of kin in the name of members who are
			 killed in action or die of wounds received in action;
		Whereas the Purple Heart was originally conceived as the
			 Badge of Military Merit by General George Washington on August 7, 1782;
		Whereas 2007 marks the 225th anniversary of the Badge of
			 Military Merit, the predecessor of the Purple Heart Medal;
		Whereas the practice of awarding the Purple Heart was
			 revived in 1932, the 200th anniversary of George Washington’s birth, out of
			 respect for his memory and military achievements;
		Whereas over 1.5 million Purple Heart Medals have been
			 awarded to members of the Armed Forces fighting in defense of freedom and
			 democracy in the Civil War, the Spanish-American War, World War I, World War
			 II, the Korean War, the Vietnam War, Somalia, Bosnia, Operation Desert Storm,
			 Operation Enduring Freedom, Operation Iraqi Freedom, and other expeditionary
			 conflicts;
		Whereas the organization known as the Military Order of
			 the Purple Heart was formed on October 19, 1932, for the protection and mutual
			 interest of members of the Armed Forces who have received the Purple Heart;
			 and
		Whereas the Military Order of the Purple Heart is composed
			 exclusively of recipients of the Purple Heart: Now, therefore, be it
		
	
		That Congress—
			(1)congratulates the Military Order of the
			 Purple Heart on its 75th anniversary as a national organization whose goals are
			 to preserve and sustain the honor of the Armed Forces;
			(2)commends all recipients of the Purple Heart
			 for their courage and sacrifice on behalf of the United States; and
			(3)encourages all
			 Americans to take time to learn about the Purple Heart and the honor, courage,
			 and bravery it symbolizes.
			
	
		
			Passed the House of
			 Representatives July 30, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
